               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                           4:15CR3091

     vs.
                                           AMENDED MONEY JUDGMENT
ALLEN E. PEITHMAN, JR., SHARON
A. ELDER, CORNERSTONE PLAZA,
Inc.; and AEP PROPERTIES, L.L.C.;

                 Defendants.


       Pursuant to the remand from the Court of Appeals, Filing no. 483, my
subsequent conference with counsel, Filing no. 500, because Mr. Peithman and
Ms. Elder are equally culpable, and since AEP was a mere instrumentality of
Peithman, I herewith amend the Money Judgment previously rendered, Filing no.
418, to wit:

     JUDGMENT IS ENTERED as follows:

  1. Judgment for $1,025,288.75 is rendered against each of the above-named
     defendants jointly and severally;

  2. Judgement is rendered solely against Allen E. Peithman, Jr. for $58,826.79;

  3. Judgment is rendered solely against Sharon A. Elder for $58,826.78;

  4. The foregoing judgments shall bear interest as provided by law
     (commencing at least as early as the entry of the original Money Judgment
     on August 2, 2017).

  December 30, 2019.                       BY THE COURT


                                           Senior United States District Judge
